DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oil housed in the interior of the motor housing portion from claim 7 and the filter from claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Should line 2 be changed to --the drive apparatus according to claim 1-- or --the drive apparatus in any one of the preceding claims--?
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the lower side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2018027003 A; see provided machine translation) in view of Ito (US 9,512,915 B2).
Regarding claim 1, Ishikawa et al. discloses a drive apparatus that causes an axle (55) of a vehicle to rotate, the drive apparatus comprising:
a motor (2);
a reduction gear (4) connected to the motor;
a differential (5) connected to the reduction gear, and arranged to rotate the axle about a differential axis (the axial centerline of 55);
a housing (6) including a gear housing portion (82) arranged to house the reduction gear and the differential in an interior thereof (see Figure 1); and
an oil (O) housed in the interior of the gear housing portion;
wherein the differential includes a gear (51) arranged to rotate about the differential axis;
an end portion (the bottom of 51 in Figure 1) of the gear on a lower side in a vertical direction is located lower than the reduction gear in the vertical direction, and is arranged to soak in the oil in the interior of the gear housing portion.
Ishikawa et al. does not disclose that the housing includes:
an oil drain hole and an oil feed hole each of which is arranged to join an interior of the housing and a space outside of the housing to each other;
a first stopper member removably fitted in the oil drain hole to close the oil drain hole;

each of the oil drain hole and the oil feed hole is defined in a portion of the gear housing portion which houses the differential.
Ito teaches a housing (13) that includes an oil drain hole (15g) and an oil feed hole (15f) each of which is arranged to join an interior of the housing and a space outside of the housing to each other;
a first stopper member (23) removably fitted in the oil drain hole to close the oil drain hole;
a second stopper member (22) removably fitted in the oil feed hole to close the oil feed hole; and
each of the oil drain hole and the oil feed hole is defined in a portion of the gear housing portion which houses a gearing assembly (15h, 15i).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Ishikawa et al. to include an oil drain hole and an oil feed hole each of which is arranged to join an interior of the housing and a space outside of the housing to each other, to have a first stopper member removably fitted in the oil drain hole to close the oil drain hole, to have a second stopper member removably fitted in the oil feed hole to close the oil feed hole, and to have each of the oil drain hole and the oil feed hole is defined in a portion of the gear housing portion which houses the differential, as taught by Ito, for the purpose of providing a structure that allows the oil to be exchanged for new oil thus providing better lubrication in the housing.

Regarding claim 3, Ishikawa et al. in view of Ito discloses that the oil drain hole is located on the lower side of the differential axis in the vertical direction when viewed along an axial direction (the axial direction of 55) of the differential axis (15g is located below the gearing in Ito thus would also be lower than the axial centerline of 55 of Ishikawa et al.).
Regarding claim 4, Ishikawa et al. in view of Ito discloses that the oil feed hole is located higher than the oil drain hole (see Figure 2 of Ito) and lower than the differential axis in the vertical direction (15f is lower than 15h in Figure 3 of Ito thus 15f would be lower than the axial centerline of 55 of Ishikawa et al.).
Regarding claim 5, Ishikawa et al. in view of Ito discloses that the oil feed hole is located lower than the axle (15f is lower than 15h in Figure 3 of Ito thus 15f would be lower than the axial centerline of 55 of Ishikawa et al.).
Regarding claim 7, Ishikawa et al. discloses that the housing includes a motor housing portion (81a) arranged to house the motor in an interior thereof;
the oil is housed in the interior of the motor housing portion (oil flows into 81a thus meeting the claim limitation); and
the interior of the motor housing portion and the interior of the gear housing portion are joined to each other (see Figure 1).
Regarding claim 9, Ishikawa et al. discloses a drive apparatus that causes an axle (55) of a vehicle to rotate, the drive apparatus comprising:

a reduction gear (4) connected to the motor;
a differential (5) connected to the reduction gear, and arranged to rotate the axle about a differential axis (the axial centerline of 55);
a housing (6) including a gear housing portion (82) arranged to house the reduction gear and the differential in an interior thereof (see Figure 1); and
an oil (O) housed in the interior of the gear housing portion;
wherein the differential includes a gear (51) arranged to rotate about the differential axis;
an end portion (the bottom of 51 in Figure 1) of the gear on a lower side in a vertical direction is located lower than the reduction gear in the vertical direction, and is arranged to soak in the oil in the interior of the gear housing portion.
Ishikawa et al. does not disclose that the housing includes:
an oil drain hole arranged to join an interior of the housing and a space outside of the housing to each other;
a first stopper member removably fitted in the oil drain hole to close the oil drain hole; and
the oil drain hole is defined in an end portion of the housing on the lower side in the vertical direction.
Ito teaches a housing (13) that includes an oil drain hole (15g) arranged to join an interior of the housing and a space outside of the housing to each other;
a first stopper member (23) removably fitted in the oil drain hole to close the oil drain hole; and

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Ishikawa et al. to include an oil drain hole arranged to join an interior of the housing and a space outside of the housing to each other, to have a first stopper member removably fitted in the oil drain hole to close the oil drain hole, and to have the oil drain hole defined in an end portion of the housing on the lower side in the vertical direction, as taught by Ito, for the purpose of providing a structure that allows the oil to be exchanged for new oil thus providing better lubrication in the housing.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2018027003 A; see provided machine translation) in view of Ito (US 9,512,915 B2) as applied to claim 1 above, and further in view of Aldrich et al. (US 2016/0061312 A1).
Regarding claim 6, Ishikawa et al. in view of Ito discloses that the gear housing portion includes a side wall portion (the side wall that 15g is formed in; Ito) located on one side of the differential in an axial direction (the direction along the axial centerline of 55 of Ishikawa et al.) of the differential axis.
Ishikawa et al. in view of Ito does not disclose that each of the oil drain hole and the oil feed hole is defined in the side wall portion.
Aldrich et al. teaches an oil drain hole (26) and an oil feed hole (24) defined in a side wall portion (see Figure 1).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2018027003 A; see provided machine translation) in view of Ito (US 9,512,915 B2) as applied to claim 1 above, and further in view of Bassis (US 10,514,088 B2) and in further view of Manrao et al. (US 7,121,389 B2).
Regarding claim 8, Ishikawa et al. in view of Ito discloses the gear housing portion in the drive apparatus of claim 1.
Ishikawa et al. in view of Ito does not disclose an oil changing method for changing the oil housed in the interior of the gear housing portion in the drive apparatus of claim 1 using an oil changer including an oil drain tube, an oil feed tube, and a filter, the oil changing method comprising the steps of:
a) connecting the oil changer to the drive apparatus by removing the first stopper member from the oil drain hole and connecting the oil drain tube to the oil drain hole, and removing the second stopper member from the oil feed hole and connecting the oil feed tube to the oil feed hole;
b)    replacing the oil housed in the interior of the gear housing portion with a first oil using the oil changer;
c)    causing the first oil to circulate between the gear housing portion and the oil changer; and
d)    replacing the first oil housed in the interior of the gear housing portion with a second oil using the oil changer; wherein
in step c), the first oil is passed through the filter after flowing out of the gear housing portion and into the oil changer.
Bassis teaches an oil changing method for changing the oil housed in the interior of a gear housing (110) using an oil changer (101, 108A-108D) including an oil drain 
a) connecting the oil changer to a drive apparatus by removing a first stopper member (the member that stops oil from flowing out of the bore that 108D fits into) from an oil drain hole (the hole that 108D engages) and connecting the oil drain tube to the oil drain hole, and removing a second stopper member (the member that stops oil from flowing out of the bore that 108B fits into) from an oil feed hole (the hole that 108B engages) and connecting the oil feed tube to the oil feed hole;
b)    replacing oil (the dots in 110) housed in the interior of the gear housing portion with a first oil (an amount of oil that is dispensed into 110 through 108B) using the oil changer;
c)    causing the first oil to circulate between the gear housing portion and the oil changer; and
d)    replacing the first oil housed in the interior of the gear housing portion with a second oil (another amount of oil that is dispensed into 110 through 108B) using the oil changer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishikawa et al. in view of Ito to have an oil changing method for changing the oil housed in the interior of the gear housing using an oil changer including an oil drain tube and an oil feed tube, the oil changing method comprising the steps of:
a) connecting the oil changer to a drive apparatus by removing the first stopper member from the oil drain hole and connecting the oil drain tube to the oil drain hole, 
b)    replacing the oil housed in the interior of the gear housing portion with a first oil using the oil changer;
c)    causing the first oil to circulate between the gear housing portion and the oil changer; and
d)    replacing the first oil housed in the interior of the gear housing portion with a second oil using the oil changer, as taught by Bassis, for the purpose of providing a method which removes a used oil and replaces it with clean oil thus aiding in increasing the longevity of the drive apparatus.
Ishikawa et al. in view of Ito and further in view of Bassis does not disclose a filter, and the first oil passing through the filter after flowing out of the gear housing portion and into the oil changer.
Manrao et al. teaches a filter (1), and a first oil (the oil that flows through 2) passing through the filter after flowing out of a gear housing portion (11) and into an oil changer (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishikawa et al. in view of Ito and further in view of Bassis to have a filter, and to have the first oil pass through the filter after flowing out of the gear housing portion and into the oil changer, as taught by Manrao et al., for the purpose of providing a structure that removes foreign debris from the oil thus aiding in preventing damage to the gearing from the foreign debris.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656